NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 14-2821
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                  HENRY CARCAMO, also known as Henry Carcano,
                         also known as Henri Carcamo,

                                                              Appellant


                     On Appeal from the United States District Court
                               for the District of New Jersey
                        (District Court No.: 2-13-cr-00704-001)
                      District Judge: Honorable Faith S. Hochberg


                       Submitted under Third Circuit LAR 34.1(a)
                                   January 23, 2015


               Before: RENDELL, SMITH and KRAUSE, Circuit Judges


                            (Opinion filed: January 29, 2015)




                                      O P I N I O N*



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
RENDELL, Circuit Judge:

       Appellant Henry Carcamo appeals his 57-month prison sentence, which was

imposed when he pled guilty to illegal re-entry subsequent to the commission of an

aggravated felony in violation of 18 U.S.C. §§ 2, 1326(a) & (b)(2). We will affirm.

                                      I. Background

       Carcamo is a Honduran citizen and national with no legal status in the United

States. In June 2003, he was convicted of first degree robbery, an aggravated felony

pursuant to 18 U.S.C. § 1101(a)(43)(G), and was deported. Subsequently, Carcamo

reentered the United States illegally and was arrested for simple assault in February 2013.

The Government charged Carcamo with, and he pled guilty to, illegal re-entry subsequent

to commission of an aggravated felony. Carcamo unsuccessfully argued for a downward

variance, claiming the 16-level offense level increase for illegally re-entering the United

States subsequent to a conviction for an aggravated felony, U.S.S.G. § 2L1.2(b)(1)(A), is

overly harsh. The uncontested Guidelines range was determined to be 57-71 months; no

departure was requested; and, the District Court sentenced Carcamo to 57 months.

Carcamo now appeals the substantive reasonableness of this sentence.

                        II. Jurisdiction and Standard of Review

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231, and we have

appellate jurisdiction pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291. When

reviewing a sentence on appeal, we first determine whether the sentencing court




                                             2
committed a serious procedural error. 1 Gall v. United States 552 U.S. 38, 51 (2007).

Next, we “review the substantive reasonableness of [a] sentence under an abuse-of-

discretion standard,” and “[a]s long as a sentence falls within the broad range of possible

sentences that can be considered reasonable . . . we must affirm.” United States v. Wise,

515 F.3d 207, 218 (3d Cir. 2008).

                                      III. Discussion

         The base offense level under § 2L1.2 is 8, but under § 2L1.2(b)(1)(A), a previous

deportation after a conviction for a violent felony adds 16, making the base level, before

adjustments, 24. Carcamo makes three arguments against this guideline sentencing

scheme, urging that (1) the 16-level sentencing increase is overly harsh; (2) it double

counts priors; and (3) it is not supported by empirical research concerning deterrent

efficacy or any other variable relevant to the purposes of sentencing.

         Carcamo’s arguments mirror those presented to us in United States v. Lopez-

Reyes. In Lopez-Reyes, the defendant was deported after pleading guilty to robbery and

was later charged with illegally re-entering the United States subsequent to a conviction

for the commission of an aggravated felony, to which he pled guilty. United States v.

Lopez-Reyes, 589 F.3d 667, 669 (3d Cir. 2009). The District Court imposed a 46-month

sentence within a Guideline range of 46-57 months. Id. at 669-670. On appeal, he

challenged the illegal re-entry Guideline scheme for convicted felons, stating: “[1]

§ 2L1.2 imposes a base offense level that is equal to or greater than the level applied to

those convicted of violent felonies, [2] that it unfairly counts criminal history twice, and

1
    Appellant makes no claim of a procedural error.
                                              3
[3] that it overstates a defendant’s potential for dangerousness and risk of recidivism.”

Id. at 671-72 (internal quotation marks omitted). In rejecting these arguments, we

accepted the District Court’s determination that “the Sentencing Commission and

Congress have determined [that § 2L1.2(b)(1)(A)] meets the goals of sentencing” and,

absent evidence to the contrary, the court need not depart from the advisory guideline

range. Id. at 671. We noted that “[t]he applicable Guidelines range here is not rendered

unreasonable simply because § 2L1.2 establishes a base offense level for a nonviolent

offense that is equal to or greater than that of certain violent offenses.” Id. at 672.

       In addition, “the Guidelines explicitly note when double counting is forbidden,”

and they do not do so here. Id. Finally, regarding the alleged overstatement of

recidivism, we have noted that a sentence can be imposed to deter the defendant

specifically, “as well as provide general deterrence to others.” Id. Carcamo’s sentence

can reasonably be seen as providing specific as well as general deterrence.

       Having previously determined the scheme to be reasonable, we reject Carcamo’s

arguments. Here, the District Court correctly followed the relevant sentencing

Guidelines in determining Carcamo’s sentence. 2

       Carcamo also argues that, given his employment and family life, the court should

have been lenient. We have found that a sentence at the low end of the sentencing range

awards credit for work history and presence of family. Id. By sentencing him to the low




2
  The United States Probation Office recommended Carcamo’s advisory Guideline range
to be 57 to 71 months imprisonment, and neither party objected to this range.
                                               4
end of the sentencing range, the District Court appropriately took Carcamo’s hardship

into account and did not abuse its discretion.

                                      IV. Conclusion

       Accordingly, we will affirm the District Court’s sentencing order.




                                             5